Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, Claims 31-38, drawn to infusion devices.
	Group II, Claims 39-46, drawn to methods of making an infusion device.
	Group III, Claims 47-50, drawn to method of making an infusion device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and II lack unity of invention because even though the inventions of these groups require the technical feature of the subject matter of Claim 31, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent App. Publ. No. 2001/0027599, by Elsberry ("Elsberry") in view of International Patent App. Publ. No. 2016/196473, by Haase et al. (“Haase”), for the reasons presented below under 35 U.S.C. § 103.
	Accordingly, the common technical feature is not patentable and is therefore not a same or corresponding special technical feature, and thus the three groups of claims lack unity of invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with Quan L. Nguyen, Reg. No. 46,957, on 31 January 2022, a provisional election was made with traverse to prosecute the invention of Group I, Claims 31-38.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 39-50 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 32-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to because Fig. 7 is not mentioned in the Detailed Description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of “are described” at line 1.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 34, line 3, uses the term “native functional groups,” which is not discussed in the specification using that term.

The disclosure is objected to because of the following informalities:

[0001], the continuity chain needs to be updated;
[0004], line 2, the use of the trademark Pegfilgrastim noted, but it is not accompanied by the corresponding generic terminology;
[0054], line 8, the use of the trademark Darocur 1173 is noted, but it is not accompanied by the corresponding generic terminology (2-Hydroxy-2-methylpropiophenone);
[0076], line 1, “7A” should be “6A;”
[0078], line 1, “7B” should be “6B;” 
[0079], line 1, “7C” should be “6C;” and
Fig. 7 is not discussed.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 34, 
		line 3, “native functional groups” is not described in specification, and therefore it is not clear what the scope of the term is;
		line 4, “the BTM” lacks a positive antecedent basis (the Examiner suggests introducing the acronym in Claim 31), and “complementary chemistries” lacks a positive antecedent basis.
	In Claim 38, it is not clear if the entire claim’s subject matter is intended use, or if Applicant is trying to claim the system and its components.  The Examiner suggests revising the claim as follows:
38. An infusion system comprising:
			a pump; and
			an infusion device of claim 31, wherein the pump is fluidly coupled to the proximal end of the cannula.
The claim has been treated as if it were redrafted as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2001/0027599, by Elsberry ("Elsberry") in view of International Patent App. Publ. No. 2016/196473, by Haase et al. (“Haase”).
	Elsberry discloses an infusion device substantially as claimed by Applicant, as follows.
	31.	An infusion device (Fig. 3) comprising:
	a. a cannula (16) having a lumen (44) and an opening disposed on one end of the cannula (at 42), wherein the opening is fluidly connected to said lumen; and
	b. a material (24) having a first portion disposed within the lumen (portion of 24 to the left of the end of the lead line for ref. no. 42 in Fig. 3) and a remaining portion protruding from the opening of the cannula (portion of 24 to the right of the end of the lead line for ref. no. 42 in Fig. 3).
	Elsberry does not, however, disclose that the porous material out of which its tip 24 is formed is a bijel-templated material.
	Haase relates to porous materials, their methods of making, and uses, and is therefore from an art which is the same, or closely analogous, to those of Applicant’s claims and Elsberry.  Haase teaches that bijel-templated materials can be used in drug delivery:

Embodiments of the bijel manufacturing described herein have significant potential for large-scale manufacturing of hierarchically structured bijels for applications that require bicontinuous liquid structures, such as drug delivery, interfacial catalysis, edible bijels and liquid-liquid extraction.

(Haase, pg. 5, lines 33-36) (emphasis added).  According to Haase, “The inventors surprisingly developed bijels that can be manufactured continuously in more cost-effective and efficient ways, that have greater stability across a range of temperatures, and that can be tailored to various end uses.” (Haase, pg. 5, lines 25-27)
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use a bijel-templated material as the material for Elsberry’s porous drug delivery tip 24, because Haase teaches that such materials can be used for drug delivery and can be manufactured continuously in more cost-effective and efficient ways.
	Concerning Claim 32, Haase demonstrates, at least at Fig. 4, that the bijel-templated material comprises continuous, interconnected channels with multiple perfusion outlets.
	Concerning Claim 36, the first portion of the bijel- templated material within the lumen prevents kinking of the cannula (when flexed an incremental amount, the cannula 16 at the distal end will not kink).
	Concerning Claim 37, wherein the cannula includes a proximal end (at 36), a distal end (22) including the opening and the remaining portion of the bijel-templated material, and the lumen extending between the proximal end and the distal end (lumen 44 is shown in Fig. 3 to extend entirely between the two ends of the cannula 16).
	Concerning Claim 38, the device is deployed as part of an infusion system (Fig. 3 generally) including a pump (2) fluidly coupled to the proximal end of the cannula (at pump connector 36).
	Concerning Claims 33, 34, 35, neither Elsberry nor Haase expressly describe how the tip 24 is attached to the inner surface of the cannula 16; however, Elsberry discusses the benefits of firmly attaching the tip 24 to the catheter portion 38:

A snug fit is desirable to both maintain the position of the catheter tip 24 in relation to the tubular portion 38 and to discourage seepage of agent between the interface of the exterior of the catheter tip 24 and the interior surface of the tubular portion 38.

In addition, securing the tip 24 in the end of the catheter 16 has the clear benefit of inhibiting or preventing the tip 24 from being dislodged from the catheter and freely moving within the patient’s brain, which could cause injury to the patient, including by surgical intervention to retrieve a detached tip 24.
	Elsberry also teaches that, to secure a tip 46 to the inner surface of its devices end 24, adhesive may be used ([0027]) to bond the two together.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to bond the tip of an Elsberry/Haase infusion catheter to the inner surface of it’s catheter with adhesive, because Elsberry teaches that adhesives may be used to bond together subcomponents of catheters, and to maintain the position of the catheter tip in relation to the tubular portion and to discourage seepage of drug between the interface of the exterior of the catheter tip and the interior surface of the tubular portion, as well as to safeguard the patient’s safety.  The resulting catheter includes:
	the first portion of the bijel- templated material disposed within the lumen bonded, at least in part, to an internal surface of the cannula (Claim 33);
	the first portion of the bijel- templated material is bonded to the internal surface of the cannula that either has native functional groups or is activated by chemical means to form covalent bonds with complementary chemistries of the BTM (Claim 34) (adhesive bonds to the internal surface of the cannula); and
	the first portion of the bijel- templated material is bonded to the internal surface of the cannula by mechanically affixing the first portion of the bijel-templated material, at least in part, to an internal surface of the cannula (Claim 35) (adhesive includes mechanical bonding).

Conclusion
	No Claims have been allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent App. Publ. No. 2018/0127577 is a U.S. equivalent of Haase.
	U.S. Patent App. Publ. No. 2006/0106361, cited in the International Search Report, like Elsberry, describes an infusion catheter with a porous material plug at its distal end.
	The balance of the documents cited with this Office Action relate generally to bijel materials and/or medical drug infusion devices which include porous materials at the end of a catheter or cannula.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783